DETAILED ACTION


Response to Amendment
This Office Action has been issued in response to RCE filed 08/05/2021.
Applicant's arguments have been carefully and fully considered and are persuasive.


Claim Status
         Claim(s) 1, 4-6, 9-11 and 14-18 have been considered and remain pending. Claim(s) 1, 4, 6, 9, 11, 14 have been amended. New claim(s) 16-18 have been added. Claim(s) 2, 3, 7, 8, 12, 13 have been cancelled. Claim(s) 1, 6, 11 have been amended per Examiner's amendment.


EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via email and telephone interview with attorney Alex Harvey Registration No. 74935 held on 09/22/2021.

Claims 1, 6, 11  have been amended as follows:

(Currently amended) A method of planning data segment merging within a distributed storage system including a plurality of data node servers and a plurality of indices, each data node server of the plurality of data node servers having a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface, a disk, and a data merge engine, the method comprising the steps of: 
collecting a record of usage statistics of the distributed storage system;
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality data node servers and is included in an index, the first stage including the steps of: 
the computer sorting data size of data segments in an index on the one data node server in ascending order; 
the computer choosing a data segment with a minimum data size and data segment file number greater than one; 
the computer adding the data segments of the index into the plan for merging, setting the merge rate, and estimating time length of merge for the data segments into a single data segment for the index; and 
the computer executing the merge of the data segments into a single data segment for the index; and
the second stage including the steps of:
identifying an index including a set of data segments, wherein the set of data segments is distributed across the set of data node servers;
sorting, for each data node server of the set of data node servers, all data segments of the set of data segments stored on the each data node server by data size; 
choosing a data node server of the set of data node servers with a minimum data size; 
setting a merge rate for the data node server chosen; and 
executing a merge of each data segment stored on the data node server chosen included in the index into a single data segment of the data node server chosen.





6. (Currently amended) A computer program product for planning data segment merging within a distributed storage system including a plurality of data node servers and a plurality of indices, each data node server of the plurality of data node servers having a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface, a disk, a data merge engine, and a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising: 
collecting a record of usage statistics of the distributed storage system; 
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 

determining a plan for merging; and
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index, the first stage including: 
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and 
executing, by the computer, the merge of the data segments into a single data segment for the index; and
the second stage including:
wherein the set of data segments is distributed across the set of data node servers;
sorting, for each data node server of the set of data node servers, all data segments of the set of data segments stored on the each data node server by data size; 
choosing a data node server of the set of data node servers with a minimum data size; 
setting a merge rate for the data node server chosen; and 
executing a merge of each data segment stored on the data node server chosen included in the index into a single data segment of the data node server chosen.





11. (Currently amended) A computer system for planning data segment merging within a distributed storage system including a plurality of data node servers and a plurality of indices, each data node server of the plurality of data node servers having a plurality of data segments, the plurality of data node servers in communication with: a client application through an interface, a disk, a data merge engine, the plurality of data node servers comprising a computer comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform operations comprising: 
collecting a record of usage statistics of the distributed storage system; 
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index from the plurality of indices, the first stage including:
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and 
executing, by the computer, the merge of the data segments into a single data segment for the index; and
the second stage including:
identifying an index including a set of data segments, wherein the index is included in the plurality of indices, and wherein the set of data segments is distributed across the set of data node servers;
sorting, for each data node server of the set of data node servers, all data segments of the set of data segments stored on the each data node server by data size;
choosing a data node server of the set of data node servers with a minimum data size; 
setting a merge rate for the data node server chosen; and 







Allowable Subject Matter

Per the instant Office Action, Claims 1, 4-6, 9-11 and 14-18 are considered as allowable subject matter. After careful consideration, examination, and search of the claimed invention, and taking claim 11 as exemplary, prior art was not found to teach the amended limitation to the independent claims " the first stage including: sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and executing, by the computer, the merge of the data segments into a single data segment for the index;”

The following is an examiner's statement of reasons for allowance:

The reasons for allowance of Claim 1 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … collecting a record of usage statistics of the distributed storage system;
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a 
the computer sorting data size of data segments in an index on the one data node server in ascending order; 
the computer choosing a data segment with a minimum data size and data segment file number greater than one; 
the computer adding the data segments of the index into the plan for merging, setting the merge rate, and estimating time length of merge for the data segments into a single data segment for the index; and 
the computer executing the merge of the data segments into a single data segment for the index;”

The reasons for allowance of Claim 6 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 
“ … collecting a record of usage statistics of the distributed storage system; 
analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;

sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index, the first stage including: 
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and 
executing, by the computer, the merge of the data segments into a single data segment for the index;”

The reasons for allowance of Claim 11 is that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a storage system comprising: 

analyzing a historical record of usage statistics collected to determine at least one usage pattern of the distributed storage system; 
estimating a workload of each of the plurality of data node servers and a length of time for a segment merge;
determining a plan for merging; and 
sending the plan to the plurality of data node servers for implementation; 
wherein the plan for merging has a first stage of merging of data segments on one data node server and a second stage of merging of data segments across a set of the plurality of data node servers, wherein a set of data segments is distributed across the set of the plurality of data node servers and is included in an index from the plurality of indices, the first stage including:
sorting, by the computer, data size of data segments in an index on the one data node server in ascending order; 
choosing, by the computer, a data segment with a minimum data size and data segment file number greater than one; 
adding, by the computer, the data segments of the index into the plan for merging, setting the merge rate, and estimating, by the computer, time length of merge for the data segments into a single data segment for the index; and 


As dependent claims 4, 5, 9, 10 and 14-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.

The prior art made of record, neither anticipates nor renders obvious the above
recited combinations for at least the reasons specified.

SUBRAMANIAN (U.S. Publication Number 2016/0019265) teaches about a consolidation planning system where data collected includes usage statistics and workload characteristics are extracted from collected historical data that are analyzed but fails to teach said limitation noted supra.

Dai (U.S. Patent Number 10762139) teaches about selected logically organized structure identifying index fragments with a set of smallest search index fragments and where selected set of smallest search index fragments merged into a single larger search index fragment in document repository but fails to teach said limitation noted supra.

Petride (U.S. Publication Number 2014/0280298) teaches about sorting (group-by cardinality) data using statistics such as size for an entire group-by relation, size of groups or size of groups for each node in the system and merging rate of a node  but fails to teach said limitation noted supra.


Response to Arguments

Applicant's arguments filed on 06/30/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        09/25/2021

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132